Title: From Thomas Jefferson to John Glendy, 3 March 1805
From: Jefferson, Thomas
To: Glendy, John


                  
                     Dear Sir 
                     
                     Washington Mar. 3. 05.
                  
                  Your letter of the 28th. was recieved yesterday, and I have only time to thank you for all the kind expressions respecting myself personally, and to inform you I have this day written to Governor McKain, on the subject of it, so as to produce any dispositions & measures on his part which my interposition can produce. the date of this letter will shew you it is written on the last day of the session of Congress, for they have been obliged to consecrate the sabbath to the finishing as much of their business as they can before midnight when they politically expire. all is now business, hurry, interruption, so that I have only time to add my friendly salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               